Case 1:19-cv-25045-JEM Document 13 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA (MIAMI)
                                CASE NO.: 1:19-cv-25045-JEM

  VICKY CORNELL, individually,
  and in her capacity, and as the
  Personal Representative of the
  Estate of Christopher John Cornell
  also known as Chris Cornell,

           Plaintiff,

  vs.

  SOUNDGARDEN, a purported
  Washington General Partnership,
  KIM A. THAYIL, MATT D. CAMERON,
  HUNTER BENEDIT SHEPHERD,
  RIT VENERUS and CAL FINANCIAL
  GROUP, INC.

        Defendant(s)
  __________________________________________/

              DEFENDANTS UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO RESPOND TO PLAINTIFF’S COMPLAINT

           Defendants, RIT VENERUS and CAL FINANCIAL GROUP, INC. (“Defendants”), by

  and through their undersigned counsel, hereby file their Unopposed Motion for Extension of

  Time to Respond to Plaintiff’s Complaint, pursuant to Federal Rules of Civil Procedure 6(b), and

  in support thereof state as follows:

        1. On or about December 09, 2019, Plaintiff filed its Complaint in this action [D.E. 1].

        2. As undersigned counsel was just retained, the undersigned requires some additional

  amount of time to properly prepare and file Defendants Response to the Complaint.

        3. Accordingly, Defendants respectfully requests a sixteen (16) days extension of time, up

  to and including Wednesday, January 15, 2020, to file Defendants Response to Plaintiff’s

  Complaint.


                                                    1
Case 1:19-cv-25045-JEM Document 13 Entered on FLSD Docket 12/30/2019 Page 2 of 3



     4. This request for an extension of time is made in good faith and not for any dilatory

  purpose.

         WHEREFORE, Defendants respectfully requests that the Court enters an Order granting

  a sixteen (16) days extension of time, up through and including January 15, 2020, to respond to

  Plaintiff’s Complaint.

                                CERTIFICATE OF GOOD FAITH

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel for the Defendants certifies that

  they have in good faith conferred by email with counsel for Plaintiff regarding the requested

  extension, and counsel for Plaintiff does not oppose the relief requested in the motion.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 30th day of December 2019 , a true and correct copy of

  the foregoing was filed with the Clerk of the Court using the CM/ECF system which will send

  notice of electronic filing to all parties on the Service List below or in some other authorized

  manner for those counsel or parties who are not authorized to receive notices electronically.

                                               Respectfully submitted,

                                               KAUFMAN DOLOWICH & VOLUCK, LLP

                                               By: /s/Avery A. Dial
                                               Avery A. Dial, Esq.
                                               Fla. Bar No. 732036
                                               Email: adial@kdvlaw.com
                                               fgonzalez@kdvlaw.com
                                               100 S.E. Third Ave., Suite 1500
                                               Fort Lauderdale, FL 33394
                                               Tel: (954) 302-2360
                                               Fax: (888) 464-7982




                                                   2
Case 1:19-cv-25045-JEM Document 13 Entered on FLSD Docket 12/30/2019 Page 3 of 3




                                       SERVICE LIST

                               UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA (MIAMI)
                                 VICKY CORNELL v. SOUNDGARDEN, et al.
                                 CASE NO.: 1:19-cv-25045-JEM

  David Binder Jonelis                           Avery A. Dial, Esq.
  Lavely & Singer                                Kaufman Dolowich & Voluck, LLP
  2049 Century Park E., Suite 2400               100 S.E. Third Avenue, Suite 1500
  Los Angeles, CA 90067                          Fort Lauderdale, FL 33394
  310-556-3501                                   Telephone: (954) 712-7442
  Email: djonelis@lavelysinger.com               Fax: (888) 464-7982
  PRO HAC VICE                                   adial@kdvlaw.com
                                                 fgonzalez@kdvlaw.com
  Martin D. Singer
  Lavely & Singer                                Attorneys for Defendants, Rit Venerus and
  2049 Century Park E                            Cal Financial Group, Inc.
  Suite 2400
  Los Angeles, CA 90067
  310-556-3501
  Fax: 556-3615
  Email: mdsinger@lavelysinger.com
  PRO HAC VICE

  James George Sammataro
  Pryor Cashman LLP
  201 South Biscayne Boulevard
  Suite 2700
  Miami, FL 33131
  Email: jsammataro@pryorcashman.com

  Attorneys for Plaintiff




                                             3
